Citation Nr: 0104273	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from November 24, 1976 to 
May 23, 1979, at which time he received an honorable 
discharge.  He immediately re-enlisted and served on active 
duty from May 24, 1979 to December 30, 1983, at which time he 
received a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
VA Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The appellant initially enlisted in the United States 
Army on November 24, 1976, for a three year term.

2.  On May 23, 1979, the appellant received an honorable 
discharge from service at which time he was not eligible for 
complete separation from service as he had not completed his 
three-year obligation; on May 24, 1979, the appellant 
immediately re-enlisted in the Army for a five-year 
obligation.

3.  On December 30, 1983, the appellant received a bad 
conduct discharge due to several incidents which occurred in 
July 1981, after his initial three-year enlistment term had 
expired.


CONCLUSION OF LAW

The character of discharge of the appellant's period of 
service from November 24, 1976, through May 23, 1979, was 
under honorable conditions and is not a bar to VA benefits; 
the character of discharge of his second period of service 
from May 24, 1979, through December 30, 1983, was for bad 
conduct and is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 
5303(b) (West 1991); 38 C.F.R. §§ 3.12, 3.13 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because he received an honorable 
discharge for his first period of active service from 
November 24, 1976, through May 23, 1979, he is entitled to VA 
benefits based on that period of service, even though he 
received a bad conduct discharge for his consecutive period 
of active service from May 24, 1979, through December 30, 
1983.  He has indicated that he injured his shoulder in 1977.

I.  Factual Background

The appellant entered active service on November 24, 1976.  
The evidence indicates that he initially enlisted for a 
three-year term.  On May 23, 1979, he received an honorable 
discharge and immediately re-enlisted on May 24, 1979, for a 
five year term.  Accordingly, the evidence shows that the 
appellant was not eligible for complete separation when he 
was discharged on May 23, 1979.  On December 30, 1983, the 
appellant was separated from service with a bad conduct 
discharge.  The appellant's service personnel records show 
that he received a special court-martial and was convicted.

In April 1998, the appellant filed an application for VA 
benefits, contending that he injured his shoulder in 1977 
during service.  In rating action of October 1998, the RO 
administratively denied the appellant's claim based on the 
fact that he had received an other than honorable discharge 
in December 1983.  The RO basically determined that the 
appellant had one period of service from November 24, 1976 to 
December 23, 1983, and that the other than honorable 
discharge in December 1983 was a bar to VA benefits for that 
total period of service.  The RO appears to have made this 
determination based on the provisions in 38 C.F.R. § 3.12.

II.  Analysis

A person seeking VA benefits must first establish that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997).  A veteran is defined 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d) (2000).

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12(a).  The term "discharge or release" includes the 
satisfactory completion of the period of active military, 
naval or air service for which a person was obligated at the 
time of entry into such service in the case of a person who, 
due to enlistment or reenlistment, was not awarded a 
discharge or release from such period of service at the time 
of such completion thereof and who, at such time, would 
otherwise have been eligible for the award of a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(18) (West 1991).

A discharge by reason of willful and persistent misconduct is 
by VA regulation considered dishonorable.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition 
exhibits, due to disease, a more-or-less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment in the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a) 
(2000).  When a rating agency is concerned with determining 
whether a veteran was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation, it will base its decision on all the evidence 
procurable relating to the period involved and apply the 
definition in subparagraph (a).  38 C.F.R. § 3.354(b) (2000).

VA regulations provide that a discharge to re-enlist is a 
"conditional discharge" if it was issued during "peacetime" 
service.  38 C.F.R. § 3.13(a)(3).  The entire period of 
service under the aforementioned circumstances constitutes 
one period of service and entitlement to VA benefits is 
determined by the character of the final termination of such 
period of active service.  38 C.F.R. § 3.13(b).

However, despite the fact that a conditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:

(1) The person served in the active 
military, naval or air service for the 
period of time the person was obligated 
to serve at the time of entry into 
service;

(2) The person was not discharged or 
released from such service at the time of 
completing that period of obligation due 
to an intervening enlistment or 
reenlistment; and

(3) The person would have been eligible 
for a discharge or release under 
conditions other than dishonorable at 
that time except for the intervening 
enlistment or reenlistment.

38 C.F.R. § 3.13(c).

As noted above, applicable VA regulations provide that the 
entire period of service in cases where a peacetime era 
service member, such as the appellant, re-enlisted shall 
constitute one period of service and entitlement to VA 
benefits is determined 
by the character of the final termination of such period of 
service.  38 C.F.R. § 3.13(a)(3), (b).  However, section 
3.13(c) provides an exception to the "one period of service" 
rule and, if applicable, would effectively allow the 
appellant to bifurcate his periods of honorable and "other 
than honorable" service for purposes of basic eligibility for 
VA benefits.  38 C.F.R. § 3.13(c) (1)-(3).

The Board finds that the exception set forth in section 
3.13(c) applies to the facts of this case, and thus the 
appellant's period of service may be bifurcated with a period 
of honorable, active service from November 24, 1976 through 
May 23, 1979, and a period of other than honorable service 
from May 24, 1979 through December 30, 1983.  As noted in the 
facts above, the appellant enlisted for a three-year term on 
November 24, 1976.  Therefore, when he was separated on May 
23, 1979 and immediately re-enlisted on May 24, 1979, the 
three-year obligation had not been completed and the 
appellant was not eligible for complete separation when 
discharged on May 23, 1979.  Accordingly, he received a 
conditional discharge at that time.  See 38 C.F.R. § 3.13(a).  
With one exception, consecutive periods of service with a 
conditional discharge constitute one period of service and 
entitlement to VA benefits is determined by the character of 
the final termination of such period of active service, 
except for death pension purposes.  See 38 C.F.R. § 3.13(b).  
Despite the fact that no unconditional discharge was issued, 
the appellant in this case is considered to have been 
unconditionally discharged on May 23, 1979, because he 
ultimately served on active duty for the period of time he 
was obligated to serve when he initially entered service in 
November 1976 (that is he served on active duty through 
November 23, 1979); he was not discharged or released from 
service on November 23, 1979, due to his intervening re-
enlistment on May 24, 1979; and he would have been eligible 
for a discharge under conditions other than dishonorable on 
May 23, 1979, because the incidents resulting in his special 
court-martial and bad conduct discharge occurred in July 
1981.  See 38 C.F.R. § 3.13(c).

In summary, the appellant is considered to have had two 
separate periods of active duty.  The period from November 
24, 1976 through May 23, 1979, was honorable, active service 
and VA benefits are allowable for this period of service.  
The period from May 24, 1979 through December 30, 1983, was 
under other than honorable conditions and VA benefits 
(exclusive of benefits under Chapter 17, Title 38, United 
States Code) are not allowable for this period of service.

The Board notes that the appellant has not contended and the 
evidence does not show that he is entitled to VA benefits 
(exclusive of benefits under Chapter 17, Title 38, United 
States Code) for the period of service from May 24, 1979 
through December 30, 1983.  He received an other than 
honorable (bad conduct) discharge from that period of 
service.  The appellant has not argued and the evidence does 
not show that the charges for which he was convicted at the 
special court-martial were minor offenses or that he was 
insane at the time he committed the offenses for which he 
received a special court-martial, that resulted in the bad 
conduct discharge.


ORDER

The character of the appellant's discharge from service for 
the period from November 24, 1976 through May 23, 1979, does 
not constitute a bar to VA benefits; the character of the 
appellant's discharge from service for the period from May 
24, 1979 to December 30, 1983, constitutes a bar to VA 
benefits (exclusive of benefits under Chapter 17, Title 38, 
United States Code).



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

